DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 02/01/2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows. 
Response to Amendment
The examiner notes that the “withdrawn” claims 1-14, 21, 22, 25 and 32-42 are improper since the claim language has been removed... it seems that they should be indicated as ‘cancelled’ instead of ‘withdrawn’ to avoid compliance issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 28-31 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
	Regarding claim 20, “said portion” in the 2nd to last line provides a lack of proper antecedent basis, or is indefinite, is it referring to the portion introduced in part c of claim 15, or the portion introduced in claim 20?
Regarding claim 26, 
- in line 5, “said first and second side walls” provides a lack of proper antecedent basis.  The previously introduced “two spaced side walls” doesn’t provide proper antecedence for the claimed “first and second”.
- in line 1 of part e, “said one of said first and second housing” provides a lack of proper antecedent basis.
- in line 1 of part e, “said one of the first or second ends” provides a lack of proper antecedent basis.
Regarding claims 30, 31 and 43 for example, “said first and second housing” seems that it should be ‘said first and second housing’ or ‘said first housing and said second housing’.  Or if is intending to claim something else, please clarify.
Regarding claim 43, 
- in line 5, “said first and second side walls” provides a lack of proper antecedent basis.  The previously introduced “two spaced side walls” doesn’t provide proper antecedence for the claimed “first and second”.
Claims 28-31 are at least rejected for depending from a rejected claim.
Allowable Subject Matter
Claims 1-26 and 28-43 are still pending.
Claims 1-14, 21, 22, 25 and 32-42 have been withdrawn.
Claim 15-19, 23, and 24 are allowed.
Claims 20, 26, 28-31 and 43 are rejected based upon 112, once these have been corrected, it appears that they would be allowable but further consideration would still be required after any amendment.
Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
	
/DANIEL P CAHN/          Primary Examiner, Art Unit 3634